Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 09/08/2021. Currently, claims 1-4, 6-11, 13 and 15-23 are pending in the application. Claims 7, 9-11, 13 and 15-20 have been withdrawn from Consideration. Claims 5, 12 and 14 have been cancelled.

Claim Objections

Claim 6 is objected to because of the following informalities: Where it recites “wherein the transparent material layer is formed of the first material” in lines 1-2 should be “wherein a transparent material layer is formed of the first material disposed between the transparent pillars”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 21-22 are rejected under 35 U.S.C. 103 as being obvious over Takahashi et al (US 20040251395 A1) in view of Kawabata et al (US 20160071896 A1).

Regarding claim 1, Figure 4H of Takahashi disclose a semiconductor device, comprising: 
a substrate (1), wherein the substrate comprises a plurality of pixels (2, only one is shown but image pickup device will have more than one, [0004] and [0095]); and 
a light collimator layer (all layers above the substrate 1) disposed on the substrate; 
wherein the light collimator layer comprises: 
a light shielding layer (17, [0074]) disposed on the substrate; 
a plurality of transparent pillars (18, [0074]) disposed on the light shielding layer, wherein the transparent pillars cover the pixels; and 
a plurality of optical microlenses (14, only one shown but anticipates to have at least one for each pixel, [0128]) disposed on the pixels.

Takahashi does not teach that the transparent pillars (18) have a regular trapezoid shape or an inverted trapezoid shape.


Kawabata is a pertinent art which teaches a solid-state image sensing device including a pixel array in which a plurality of pixels are arranged, wherein each of the plurality of pixels comprises: a photoelectric conversion portion arranged in a substrate; a microlens arranged on the photoelectric conversion portion; an insulating member arranged between the substrate and the microlens; and a light-guide portion configured to guide incident light that has passed through the microlens to the photoelectric conversion portion, wherein the invention provides a technique advantageous in detecting both perpendicularly incident light and obliquely incident light and improving pixel sensitivity ([0007]-[0008]). Figures 3-5 of Kawabata teach the technique by using an inverted trapezoid transparent pillars (LG).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Takahashi by using the transparent pillars (18, Figure 4H) having an inverted trapezoid shape according to the teaching of Kawabata in order to provide a technique advantageous in detecting both perpendicularly incident light and obliquely incident light and improving pixel sensitivity ([0007]-[0008], Kawabata).

Regarding claim 2, Figure 4H of Takahashi disclose that the semiconductor device as claimed in claim 1, wherein the transparent pillars (18) are located between the optical microlenses (14) and the pixels (2).  



Regarding claim 21, Figure 4H of Takahashi disclose that the semiconductor device as claimed in claim 1, further comprising an adhesive layer (13) disposed between the transparent pillars (18) and the optical microlenses (14), wherein one of the optical microlenses has a convex surface and a flat surface and the flat surface is in direct contact with the adhesive layer.  

Regarding claim 22, Figure 4H of Takahashi disclose that the semiconductor device as claimed in claim 1, wherein an aspect ratio of one of the transparent pillars (18) is 5:1 to 1:2 (based on the Figure 4H).  



Claims 1-3, 8 and 21-22 are rejected under 35 U.S.C. 103 as being obvious over Park et al (US 20060163451 A1) in view of Kawabata et al (US 20160071896 A1).

Regarding claim 1, Figure 3 of Park discloses a semiconductor device, comprising: 
a substrate (50, [0028]), wherein the substrate comprises a plurality of pixels (at 54); and 
a light collimator layer (combination of layers above 50) disposed on the substrate; 
wherein the light collimator layer comprises: 
a light shielding layer (58t, [0030]) disposed on the substrate; 
a plurality of transparent pillars (64, [0031], color filter transparent to the specific color) disposed on the light shielding layer, wherein the transparent pillars cover the pixels (at 54); and 
a plurality of optical microlenses (70, [0035]) disposed on the pixels.  

Park does not teach that the transparent pillars (64) have a regular trapezoid shape or an inverted trapezoid shape.

Kawabata is a pertinent art which teaches a solid-state image sensing device including a pixel array in which a plurality of pixels are arranged, wherein each of the plurality of pixels comprises: a photoelectric conversion portion arranged in a substrate; a microlens arranged on the photoelectric conversion portion; an insulating member arranged between the substrate and the microlens; and a light-guide portion configured to guide incident light that has passed through the microlens to the photoelectric conversion portion, wherein the invention provides a technique advantageous in detecting both perpendicularly incident light and obliquely incident light and improving pixel sensitivity ([0007]-[0008]). Figures 3-5 of Kawabata teach the technique by using an inverted trapezoid transparent pillars (LG).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Park by using the transparent pillars (64, Figure 3) having an inverted trapezoid shape according to the teaching of Kawabata in order to provide a technique advantageous in detecting both perpendicularly incident light and obliquely incident light and improving pixel sensitivity ([0007]-[0008], Kawabata).




Regarding claim 2, Figure 3 of Park discloses that the semiconductor device as claimed in claim 1, wherein the transparent pillars (64) are located between the optical microlenses (70) and the pixels (at 54).  

Regarding claim 3, Figure 3 of Park discloses that the semiconductor device as claimed in claim 1, wherein the transparent pillars (64, color filter, [0031]) are formed of a first material, the optical microlenses (70, [0035], considering resin) are formed of a second material, and the first material is different from the second material (color filter will have different material to transmit specific color but filters 70 can transmit all incident light, [0005]-[0006]).  

Regarding claim 8, Figure 3 of Park discloses that the semiconductor device as claimed in claim 1 wherein a vertical projection of the optical microlenses (70) on the substrate (50) are located in a vertical projection of the light shielding layer (58t) on the substrate (50).  

Regarding claim 21, Figure 3 of Park discloses that the semiconductor device as claimed in claim 1, further comprising an adhesive layer (68) disposed between the transparent pillars (64) and the optical microlenses (70), wherein one of the optical microlenses has a convex surface and a flat surface and the flat surface is in direct contact with the adhesive layer.  

Regarding claim 22, Figure 3 of Park discloses that the semiconductor device as claimed in claim 1, wherein an aspect ratio of one of the transparent pillars is 5:1 to 1:2 (based on Figure).  




Claims 3-4, 6 and 23 are rejected under 35 U.S.C. 103 as being obvious over Takahashi et al (US 20040251395 A1) in view of Kawabata et al (US 20160071896 A1) as applied to claims 1 above, and further in view of YAMAGUCHI (US 20160293873 A1).

Regarding claims 3-4, Figure 4H of Takahashi in view of Kawabata does not explicitly teach that the semiconductor device as claimed in claim 1, wherein the transparent pillars (18, silicon oxide) are formed of a first material, the optical microlenses (14) are formed of a second material, and the first material is different from the second material, wherein a refractive index of the optical microlenses is greater than a refractive index of the transparent pillars.

However, YAMAGUCHI is a pertinent art which teaches a semiconductor device comprising plurality of pixel (PDs), a transparent pillar (51) and microlenses (57). YAMAGUCHI teaches that the transparent pillar comprising silicon oxide ([0082]) and the microlenses comprising silicon nitride and resin ([0086]) in the method of forming the imaging device, wherein the refractive index of silicon nitride is higher than the refractive index of silicon oxide.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use silicon nitride and resin in the microlenses of Takahashi, wherein the transparent pillars (18, silicon oxide) are formed of a first material, the optical microlenses (14) are formed of a second material, and the first material is different from the second material and wherein a refractive index of the optical microlenses is greater than a refractive index of the transparent pillars according to the teaching of YAMAGUCHI , since it 

Regarding claim 6, Figure 4H of Takahashi discloses that the semiconductor device as claimed in claim 3, wherein a transparent material layer (3, [0067]) is formed of the first material (silicon oxide) disposed between the transparent pillars.

Regarding claim 23, Figure 4H of Takahashi discloses that the semiconductor device as claimed in claim 4, wherein the refractive index of the transparent pillars (18, silicon dioxide) is 1.0 to 1.5 but Takahashi in view of Kawabata and YAMAGUCHI do not explicitly teach that the refractive index of the optical microlenses is 1.2 to 1.8.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.




Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claim 1, filed on 09/08/2021 as recited in pages 7-10, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.


Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
09/30/2021